RESOLUCIÓN
Vista la Moción informativa del Colegio de Abogados de Puerto Rico, al efecto de que el Ledo. Eddy Rivera Maído-nado había sido dado de baja de dicho colegio a petición de éste, se accede a lo solicitado y se autoriza la inactivación de dicho abogado como licenciado para ejercer la profesión jurídica en nuestro Foro y como miembro de la referida institución.
Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(Fdo.) Francisco R. Agrait Liado

Secretario General